UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7783



JOHN LEBON,

                                             Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden; MARYLAND PAROLE COM-
MISSION; STATE OF MARYLAND DEPARTMENT OF
CORRECTIONS; EASTERN CORRECTIONAL INSTITUTION;
CORRECTIONAL MEDICAL SERVICE, INCORPORATED;
ROBERT ABBOTT, Dr., D.D.S.; J. E. BROWN, Dr.,
D.D.S.; RICHARD WARD, Dr.; A. B. CORBIN,
L.P.N.; ROB ALDERMAN, P.A.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3748-AW)


Submitted:    January 31, 2002          Decided:    February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lebon, Appellant Pro Se. David Phelps Kennedy, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Donald Joseph
Crawford, GODARD, WEST & ADELMAN, P.C., Rockville, Maryland;
Kristin L. Kremer, MASON, KETTERMAN & CAWOOD, P.A., Annapolis,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Lebon appeals the district court’s order quashing an

earlier show cause order and requiring defendant EMSA Correctional

Care, Inc. to file a status report regarding the actions taken to

alleviate the health care claims enumerated by Lebon in his 42

U.S.C.A. § 1983 (West Supp. 2001) complaint. We dismiss the appeal

for lack of jurisdiction because the order is not appealable.

     This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                2